Citation Nr: 0624117	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-22 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left 
knee instability resulting from an anterior cruciate ligament 
(ACL) tear.

2.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

In October 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) granted service connection with a 20 
percent rating for a left knee disorder identified as "left 
knee injury with ACL tear, probable meniscal injury and 
posterior osteophytes."

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the RO in Portland, Oregon, which granted separate disability 
ratings for different aspects of the veteran's left knee 
disorder, awarding a 30 percent rating for residuals of the 
ACL tear and a 10 percent rating for degenerative joint 
disease (arthritis). 

During the pendency of this appeal, the Board received a 
December 2004 communication from the veteran's 
representative, containing a letter from the veteran's 
treating physician which was not previously of record.  The 
veteran indicated in June 2006 that he waived RO 
consideration of this letter.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

In the November 2002 notice of disagreement, the veteran's 
representative stated that the knee condition had "totally 
ended [the veteran's] ability to work."  Such allegations 
are sufficient to raise a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, . . . VA must consider TDIU.")  Such a 
claim has not, however, been considered by the RO or appealed 
to the Board.  Therefore, the issue of entitlement to TDIU is 
REFERRED to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's left knee disorder is manifested by 
instability that is severe and by arthritis in conjunction 
with painful motion, but with no finding of flexion limited 
to 60 degrees or extension to 5 degrees.

2.  The veteran's left knee disorder does not involve 
ankylosis, genu recurvatum, tibia and fibula impairment, or 
removed or symptomatic cartilage.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent is not warranted for the 
veteran's left knee instability due to residuals of the ACL 
tear.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2005).

2.  A rating in excess of 10 percent is not warranted for the 
veteran's left knee arthritis.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261  (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings for the Left Knee

The Board has thoroughly reviewed all the evidence in the 
veteran's claim folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The evaluation of the same disability under various diagnoses 
is generally to be avoided.  38 C.F.R. § 4.14.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261- 62 (1994).  The VA Office of 
General Counsel has provided guidance concerning increased 
rating claims for knee disorders.  The General Counsel stated 
that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997).  
In this opinion, the VA General Counsel held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  Additionally, in VAOPGCPREC 9-98, the VA General 
Counsel held that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also X-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  Separate ratings under Diagnostic Code 5260 
(leg, limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension), both currently codified under 38 
C.F.R. § 4.71a, may also be assigned for disability of the 
same joint. VAOPGCPREC 9-04 (2004).

The veteran has been assigned a 30 percent rating for the 
instability resulting from the ACL tear under Diagnostic Code 
5257 and a 10 percent rating for the resulting arthritis of 
the knee under Diagnostic Code 5010.  The Board will consider 
whether higher ratings were warranted under these diagnostic 
codes, as well as whether any separate ratings should have 
been assigned.

The September 2002 and February 2004 VA examinations both 
indicate that the veteran's ligament injury involves 
instability in the knee.  Instability of the knee is rated 
under provisions found 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  This code provides for a maximum 30 percent evaluation 
for severe knee impairment with recurrent lateral 
instability.  Id.  No higher rating exists for instability of 
the knee.  Therefore, the veteran has the maximum rating 
possible under 5257, and the claim for an increase is without 
legal merit.  

While the veteran argues that he is entitled to a higher 
rating, the Board cannot ignore the ratings schedule.  
Diagnostic Code 5257 is the only code to directly address 
instability of the knee.  As such, no other Diagnostic Code 
can be used to arrive at a higher rating for the veteran's 
ligament tear.  

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
veteran's private doctor diagnosed the veteran with left knee 
arthritis subsequent to x-ray examination according to a 
September 2002 letter.  

Diagnostic Codes 5260 and 5261 describe the compensation 
requirements for limitation of motion.  The ratings for 
limitation of flexion and extension of a leg (knee) require 
some showing of actual loss of range of motion.  38 C.F.R. § 
4.71a, Codes 5260, 5261.  Normal range of motion of the knee 
is to 0 degrees extension and to 140 degrees flexion. See 38 
C.F.R. § 4.71a, Plate II.  For the lowest compensable rating 
(10 percent), flexion must be limited to 60 degrees and 
extension must be limited to at least 10 degrees.  Id.  
During his September 2002 VA examination, the veteran had 
extension to 5 degrees and flexion to 115 degrees.  The 
veteran's private medical records indicate that in September 
2002, a private doctor evaluated the veteran's range of 
motion at extension to 4 degrees and flexion to 121 degrees.  
During the February 2004 VA examination, the veteran showed 
85 degrees of flexion and 0 degrees of extension.  Objective 
medical findings of record do not show flexion limited to 60 
degrees or extension limited to 10 degrees.  As such, the 
veteran's limitation of motion due to arthritis under 
Diagnostic Codes 5260 and 5261 is noncompensable.  

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Id.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the Board is required to consider the effect 
of the veteran's pain when making a rating determination, and 
has done so in this case, the rating schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

The record contains ample evidence of the veteran's pain in 
his left knee.  The veteran's September 2002 VA examination, 
mentioned above, states that his range of motion is "limited 
by pain...."  The doctor opined that during a flare-up, the 
veteran would experience "[loss] of a significant amount of 
range of motion in the range of 20-30 degrees,...secondary to 
pain, swelling, weakness, lack of endurance, and decreased 
strength."  The private doctor's report of September 2002 
states that the veteran has "constant pain...which is worsened 
with any weight bearing and with simply walking across the 
room."  The veteran's February 2004 VA examination echoes 
these statements, noting that the knee "is sore all the 
time, and he is limited by how much he can walk, stand, or 
lift or carry."  These symptoms are adequately compensated 
in the schedular ratings provided, and an additional rating 
due to functional loss is not warranted.  


The Board finds that the evidence meets the criteria for a 10 
percent rating for the left knee based on degenerative 
arthritis confirmed by X-ray and satisfactory evidence of 
painful motion.  According to 38 C.F.R. § 4.59, upon a 
finding that the veteran suffers from arthritis with painful 
motion, the veteran is "entitled to at least the minimum 
compensable rating for the joint."  The veteran is entitled 
to the current 10 percent rating he receives for the left 
knee under Diagnostic Code 5003; however no higher rating is 
warranted, since the range of motion for the knee is not so 
limited as to warrant compensable ratings under either 5260 
or 5261.

Additional Diagnostic Codes provide for additional ratings 
for disabilities of the knees depending on the symptoms 
shown.  Since the record does not show that the veteran's 
left knee disorder involves ankylosis, genu recurvatum, 
symptomatic or removed semilunar cartilage, or tibia and 
fibula impairment, additional ratings for the veteran's left 
knee disorder are not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5259, 5260, 5263 (2005).  

In conclusion, the veteran's left knee disability is 
currently rated at the highest rating possible for the 
ligament laxity or instability, 30 percent.  It also involves 
arthritis confirmed by X-rays and functional loss due to 
painful motion of the left knee.  A rating of 10 percent is 
warranted for arthritis with painful, but not compensable, 
limitation of motion.  There is no other evidence indicating 
that the left knee disorder produces a disability warranting 
higher ratings, or separate ratings under other Diagnostic 
Codes.  The Board finds that the preponderance of the 
evidence is against the veteran's claims for increased 
ratings.  Therefore, the claims must be denied.  

The veteran's main argument in requesting an increase in that 
he may receive knee replacement in the future.  If that is, 
indeed, done, he is advised that he should notify VA, so that 
he can be awarded the appropriate temporary total rating 
during his convalescence period, as well as the appropriate 
post-surgery rating.



II. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the veteran's claim, a 
letter dated in July 2002 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The July 
2002 letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The February 2004 VA examination report is thorough 
and supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 







	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 30 percent for left knee instability 
resulting from an ACL tear is denied.

A rating in excess of 10 percent for left knee arthritis is 
denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


